Responses to Amendments
The amendments received on 19 April 2022 have been acknowledged and entered.  Claims 1, 4, 6-10, 14, and 18-19 are amended. Claims 1-19 are pending.

Responses to Arguments
Applicant’s amendments filed on 19 April 2022 with respect to the rejection of claims 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection of claims 1-19 under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art of record fails to teach or suggest a method of determining a representative parameter of a porous sample, comprising: providing a porous sample comprising a longitudinal axis, the porous sample containing a first fluid; applying a first mechanical load to establish a steady state profile of a second fluid content in the porous sample, and to create a plurality of regions having different second fluid contents in the porous sample, the successive regions being slices of the porous sample taken in succession longitudinally along a length of the porous sample, each slice being delimited by two parallel transverse planes which are perpendicular to the longitudinal axis of the porous sample: measuring, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid; measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity; and determining a value of the representative parameter based on the corresponding values of the local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions.
The closest prior art, Vinegar (US 4,671,102) in view of Lescoche (US 2008/0203011 A1) discloses a method of determining a representative parameter of a porous sample, comprising (col. 8, lines 53-66): providing a porous sample comprising a longitudinal axis, the porous sample containing a first fluid (Vinegar, col. 6, lines 18-25; Lescoche, para. [0039]); applying a first mechanical load to establish a steady state profile of a second fluid content in the porous sample (Vinegar, col. 4, lines 46-61), and to create a plurality of regions having different second fluid contents in the porous sample (Vinegar, col. 6, lines 18-25), the successive regions being slices of the porous sample taken in succession longitudinally along a length of the porous sample, each slice being delimited by two parallel transverse planes which are perpendicular to the longitudinal axis of the porous sample (Lescoche, para. [0039]; para.[0044]); measuring, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid (Lescoche, para. [0039]; para.[0044]); measuring, in each of the plurality of regions, a corresponding local 
However, the closest prior art does not teach “measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity; and determining a value of the representative parameter based on the corresponding values of the local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions.” One of ordinary skill in the art before the effective filing date of the claimed invention would not have modified Vinegar to include the teachings of Lescoche to provide “measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity; and determining a value of the representative parameter based on the corresponding values of the local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions,” since Lescoche discloses "permeability," which concerns the capacity of a fluid to fluidly flow through a membrane, and a "resistance", as the inverse of permeability, which by nature is a parameter of flow fluidics, but certainly not "local electrical resistivity and/or local electrical conductivity (see para. [0039]).  If the sample of Vinegar is replaced with a porous sample (or body) in Lescoche,  Vinegar cannot carry out measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity.  Dependent Claims 2-13 are patent eligible based on their dependence from Claim 1.  
Regarding independent claim 14, prior art of record fails to teach or suggest a system of determination of a representative parameter of a porous sample, comprising: a cell configured to receive a porous sample containing a first fluid; an apparatus configured to establish a steady state profile of a second fluid content in the porous sample by applying a mechanical load, to create a plurality of regions having different second fluid contents in the porous sample; a first measuring apparatus configured to measure, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid; a second measuring apparatus configured to measure, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity; and 1256483184 of 10a calculator configured to determine a value of the representative parameter based on the corresponding values of local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions.
The closest prior art, Vinegar (US 4,671,102) in view of Lescoche (US 2008/0203011 A1) discloses a system of determination of a representative parameter of a porous sample, comprising (Vinegar, col. 8, lines 53-66; col. 4, lines 46-66): a cell configured to receive a porous sample containing a first fluid; an apparatus configured to establish a steady state profile of a second fluid content in the porous sample by applying a mechanical load, to create a plurality of regions having different second fluid contents in the porous sample (Vinegar, col. 4, lines 41-61; col. 6, lines 18-25); a first measuring apparatus configured to measure, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid (Vinegar, col. 10, lines 44-51; Lescoche, para . [0039], para. [0044]); a second measuring apparatus configured to measure, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local and of the local 
However, the closest prior art does not teach “a second measuring apparatus configured to measure, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity; and 1256483184 of 10a calculator configured to determine a value of the representative parameter based on the corresponding values of local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions.” One of ordinary skill in the art before the effective filing date of the claimed invention would not have modified Vinegar to include the teachings of Lescoche to provide “a second measuring apparatus configured to measure, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity; and 1256483184 of 10a calculator configured to determine a value of the representative parameter based on the corresponding values of local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions,” since Lescoche discloses "permeability," which concerns the capacity of a fluid to fluidly flow through a membrane, and a "resistance", as the inverse of permeability, which by nature is a parameter of flow fluidics, but certainly not "local electrical resistivity and/or local electrical conductivity (see para. [0039]).  If the sample of Vinegar is replaced with a porous sample (or body) in Lescoche, Vinegar cannot carry out measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity.  Dependent Claims 15-18 are patent eligible based on their dependence from Claim 14.  
Regarding independent claim 19, prior art of record fails to teach or suggest a method of determining a representative parameter of a porous sample, comprising: providing a porous sample, the porous sample containing a first fluid; applying a first mechanical load to establish a steady state profile of a second fluid content in the porous sample, and to create a plurality of regions having different second fluid contents in the porous sample; measuring, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid; measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity, comprising placing electrodes locally at the boundaries of the region; and determining a value of the representative parameter based on the corresponding values of the local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions.
The closest prior art, Vinegar (US 4,671,102) in view of Lescoche (US 2008/0203011 A1) discloses a method of determining a representative parameter of a porous sample, comprising (col. 8, lines 53-66): providing a porous sample, the porous sample containing a first fluid (Vinegar, col. 6, lines 18-25); applying a first mechanical load to establish a steady state profile of a second fluid content in the porous sample (Vinegar, col. 4, lines 46-61), and to create a plurality of regions having different second fluid contents in the porous sample (Vinegar, col. 6, lines 18-25); measuring, in each of the plurality of regions, a local saturation in the first fluid or/and in the second fluid (Lescoche, para. [0039]; para.[0044]); measuring, in each of the plurality of regions, a corresponding local  corresponding local (Lescoche, para. [0039]; para.[0044]); and determining a value of the representative parameter based on the corresponding values of the local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions (Lescoche, para. [0039]; para.[0044]).
However, the closest prior art does not teach “measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity, comprising placing electrodes locally at the boundaries of the region; and determining a value of the representative parameter based on the corresponding values of the local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions.” One of ordinary skill in the art before the effective filing date of the claimed invention would not have modified Vinegar to include the teachings of Lescoche to provide the above-described feature of “measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity, comprising placing electrodes locally at the boundaries of the region; and determining a value of the representative parameter based on the corresponding values of the local saturation and of the local electrical conductivity and/or the local electrical resistivity in each of the plurality of regions,” since Lescoche discloses "permeability," which concerns the capacity of a fluid to fluidly flow through a membrane, and a "resistance", as the inverse of permeability, which by nature is a parameter of flow fluidics, but certainly not "local electrical resistivity and/or local electrical conductivity (see para. [0039]).  If the sample of Vinegar is replaced with a porous sample (or body) in Lescoche, Vinegar cannot carry out measuring, in each of the plurality of regions, a corresponding local electrical resistivity and/or a corresponding local electrical conductivity.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866            
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858